Exhibit 3 (a) MINIMUM FEE: If the authorized capital is increased in excess of fifty thousand dollars ($50,000.00), the filing fee shall be an amount equal to one-tenth of one percent (1/10th of 1%) of such increase. FILE IN DUPLICATE PRINT CLEARLY AMENDED CERTIFICATE OF INCORPORATION (AFTER RECEIPT OF PAYMENT OF STOCK) TO: OKLAHOMA SECRETARY OF STATE 2300 N. Lincoln Blvd., Room 101, State Capitol Building Oklahoma City, Oklahoma 73105-4897 (405)-522-4560 The undersigned Oklahoma corporation, for the purpose of amending its certificate of incorporation as provided by Section 1077 of the Oklahoma General Corporation Act, hereby certifies: 1.A.
